 


116 HRES 393 EH: Remembering the victims of the violent suppression of democracy protests in Tiananmen Square and elsewhere in China on June 3 and 4, 1989, and calling on the Government of the People’s Republic of China to respect the universally recognized human rights of all people living in China and around the world.
U.S. House of Representatives
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 393 
In the House of Representatives, U. S.,

June 4, 2019
 
RESOLUTION 
Remembering the victims of the violent suppression of democracy protests in Tiananmen Square and elsewhere in China on June 3 and 4, 1989, and calling on the Government of the People’s Republic of China to respect the universally recognized human rights of all people living in China and around the world. 
 
 
Whereas, on June 4, 1989, a violent crackdown on peaceful demonstrations held in and around Beijing’s Tiananmen Square was carried out by the People’s Liberation Army, following orders given by the Government of the People’s Republic of China;  Whereas an estimated 1,000,000 people joined the protests in Tiananmen Square and citizens in over 400 Chinese cities staged similar protests calling for democratic reform, including not only students, but also government employees, journalists, workers, police officers, members of the armed forces, and other citizens;  
Whereas the peaceful demonstrations of 1989 called upon the Government of the People’s Republic of China to eliminate corruption, accelerate economic and political reform, and protect human rights, particularly the freedoms of expression and assembly, issues that remain relevant in United States-China relations 30 years later;  Whereas the Government of the People’s Republic of China takes active measures to deny its citizens the truth about the Tiananmen Square massacre, including the blocking of uncensored internet sites and social media commentary on microblog and other messaging services, and the placement of misleading information on the events of June 3 and 4, 1989, on internet sites available in China;  
Whereas, on May 20, 1989, martial law was declared in Beijing, China, after authorities had failed to persuade demonstrators to leave Tiananmen Square;  Whereas during the late afternoon and early evening hours of June 3, 1989, thousands of armed troops, supported by tanks and other armor, moved into Beijing and surrounding streets;  
Whereas, on the night of June 3, 1989, and continuing into the morning of June 4, 1989, soldiers fired into crowds, inflicting high casualties on the demonstrators and injuring many unarmed civilians;  Whereas tanks crushed to death some protesters and onlookers and seriously injured many others;  
Whereas independent observers reported that hundreds, perhaps thousands, were killed and wounded by People’s Liberation Army soldiers and other security forces in Beijing and other cities in China;  Whereas tens of thousands were detained and sent to prison or reeducation through labor, often without trial and many were tortured and imprisoned for decades;  
Whereas the Tiananmen Mothers is a group of relatives and friends of those killed in June 1989 whose demands include the right to mourn victims publicly and who call for a full, public, and independent accounting of the wounded, dead, and those imprisoned for participating in the spring 1989 demonstrations;  Whereas members of the Tiananmen Mothers group have faced arrest, harassment, and discrimination, with the group’s website blocked in China and the freezing by Chinese authorities of international cash donations made to the group to support families of victims;  
Whereas despite the Government of the People’s Republic of China’s integration into the international economic system and its obligations under international treaties and covenants, the political reforms and the protection of universally recognized rights sought by the Tiananmen demonstrators have not been realized during the past 30 years;  Whereas the Government of the People’s Republic of China continues to actively suppress universally recognized rights by imprisoning or restricting the activities of pro-democracy activists, human rights lawyers, citizen journalists, labor union leaders, religious believers, members of ethnic minorities, and individuals in the Xinjiang and Tibetan regions, among many others who seek to express their political or religious views or their ethnic identity in a peaceful manner, including in Hong Kong where the Government of the People’s Republic of China has increasingly exerted influence, eroding freedoms there, and placing its special status at risk;  
Whereas the Government of the People’s Republic of China continues to harass, disappear, and detain peaceful advocates for human rights, religious freedom, ethnic minority rights and the rule of law, and their family members, such as Ilham Tohti, Gao Zhisheng, Wang Bingzhang, Lobsang Tsering, Yang Maodong (also known as Guo Feixiong), Liu Xianbin, Qin Yongmin, Wu Gan, Zhang Haitao, Wang Quanzhang, Tashi Wangchug, Tang Jingling, Liu Feiyue, Wang Yi, Jiang Rong, Cao Yuguang, Abdurehim Heyit, Eziz Emet, Hebibulla Tohti, Drugdra, Lobsang Gephel, Sonam Dargye, Thardoe Gyaltsen, Gulmira Imin, and Huang Qi, among many others;  Whereas according to the Political Prisoner Database maintained by the United States Congressional-Executive Commission on China, the Government of the People’s Republic of China continues to detain over 1,500 political and religious prisoners, though the number is presumed to be much higher;  
Whereas Nobel Peace Prize laureate and prominent advocate for human rights and political reform Liu Xiaobo died in state custody in 2017, the first Nobel Peace Prize laureate to die in state custody since Carl Von Ossietzky died in 1938 after being detained by the Nazi German government;  Whereas over a million Uyghurs, Kazakhs, and other ethnic and religious minorities are interned in political reeducation camps in Xinjiang Uyghur Autonomous Region and elsewhere in China and are subjected to the forced renunciation of faith, torture, and forced assimilation of their language and culture through actions that may constitute crimes against humanity;  
Whereas the Government of the People’s Republic of China harasses, detains, and tortures human rights lawyers who take on cases deemed politically sensitive; prevents Chinese workers from forming independent unions and engages in an ongoing crackdown on labor advocates, organizations, and their supporters; restricts severely the religious activity of Protestants, Catholics, Tibetan Buddhists, and Turkic Muslims and has sought to eradicate Falun Gong practice in China; vilifies publicly and refuses to negotiate with His Holiness the Dalai Lama or his representatives over Tibetan issues and asserts control over the reincarnation process through which the next Dalai Lama will be recognized; repatriates forcibly refugees to North Korea and pressures neighboring governments to repatriate refugees from China who reach their territory in contravention of the international legal principle of non-refoulement; restricts the activities of and detains citizen journalists; and continues to limit the size of Chinese families;  Whereas the protection of universally recognized human rights, in law and practice, would allow the Government of the People’s Republic of China to establish more stable economic, political, and security relations with its neighbors and the United States; and  
Whereas this historical episode has had an enduring impact on United States-China relations— (1)because there has been no justice for those who lost their lives seeking freedom and political reform during the Spring of 1989;  
(2)because the Government of the People’s Republic of China censors research, discussion and commemoration of Tiananmen in China;  (3)because the demonstrations showed that the ideas of democracy and freedom, human rights and the rule of law are not foreign to the people of China;  
(4)because the demonstrations and their violent suppression showed the lengths to which the leaders of the Government of the People’s Republic of China will go to suppress universally recognized rights and to maintain their hold on power; and  (5)because, despite persistent, ongoing, and sometimes brutal repression, there continue to be Chinese citizens bravely seeking to exercise universally recognized human rights, ensure the rule of law, and promote political reform thus carrying on the legacy of the Tiananmen demonstrations: Now, therefore, be it 
 
That the House of Representatives— (1)expresses sympathy and solidarity to the families of those killed, tortured, and imprisoned for their participation in the pro-democracy demonstrations during the spring of 1989 in Beijing and in other cities across the People’s Republic of China;  
(2)supports the leaders of the Tiananmen demonstrations and all those who peacefully sought political reform, democratic transparency, the rule of law, and protections for universally recognized human rights in China;  (3)calls on the Government of the People’s Republic of China to— 
(A)support a full, transparent, and independent accounting of the government’s actions and number of deaths that occurred during the violent suppression of the spring 1989 Ti­an­an­men demonstrations;  (B)rehabilitate the reputations of those who participated in the demonstrations and those detained for seeking to commemorate the anniversary of the demonstrations; and  
(C)cease the censoring of information and discussion about the Tiananmen Square massacre, including at Confucius Institutes worldwide;  (4)calls on the Government of the People’s Republic of China to allow Tiananmen demonstration participants who escaped to or are living in exile in the United States and other countries, or who reside outside of China because they have been black­listed in China as a result of their peaceful protest activity, to return to China without risk of repercussions or retribution; and  
(5)condemns the ongoing restrictions on universally recognized human rights by the Government of the People’s Republic of China and its efforts to quell peaceful political dissent, censor the internet, brutally suppress ethnic and religious minorities, and detain and torture lawyers and rights advocates seeking the Government’s commitment, in law and practice, to international human rights treaties and covenants to which it is a party and that are reflected in the Chinese constitution.   Cheryl L. Johnson,Clerk. 